Citation Nr: 1727711	
Decision Date: 07/17/17    Archive Date: 07/27/17

DOCKET NO.  14-27 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a sleep disorder (now claimed as sleep apnea), including as due to a qualifying chronic disability related to Gulf War service.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a bilateral knee disability,  including as due to a qualifying chronic disability related to Gulf War service.   

5.  Entitlement to service connection for headaches, including as due to a qualifying chronic disability related to Persian Gulf War service.

6.  Entitlement to service connection for joint pain including as due to a qualifying chronic disability related to Persian Gulf War service.  

7.  Entitlement to service connection for a neurological condition, including as due to a qualifying chronic disability related to Persian Gulf War service.  

8.  Entitlement to service connection for a skin rash, including as due to a qualifying chronic disability related to Persian Gulf War service.  

9.  Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to December 20, 2012, in excess of 50 percent from March 1, 2013, to February 8, 2016, and in excess of 70 percent thereafter.


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1988 to February 1992.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The record before the Board consists of the Veteran's electronic records located within the Veterans Benefits Management System (VBMS) and Virtual VA.


FINDING OF FACT

Prior to the promulgation of a decision in the appeals, the Veteran withdrew all claims pending before the Board.


CONCLUSION OF LAW

The criteria for withdrawal of the appeals for an increased rating for PTSD, service connection for bilateral hearing loss, service connection for tinnitus, service connection for Gulf War Syndrome (to include a bilateral knee condition, headaches, joint pain, a neurologic disorder, and a skin rash), and whether new and material evidence has been received to reopen a claim for service connection for a sleep disorder have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawn claims are decided as a matter of law, and therefore, no discussion of VA's duties to notify and assist is necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  A substantive appeal may be withdrawn by a veteran or his or her authorized representative in writing or at a hearing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.

In a June 2017 letter, the Veteran withdrew the appeals for all claims pending before the Board and also withdrew his previous request for a hearing before the Board.  Thus, there remains no allegation of error of fact or law for the Board to address with respect to these issues.  Accordingly, the Board does not have jurisdiction over these issues, and dismissal is warranted.



ORDER

The appeals are dismissed.



____________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


